Title: To Thomas Jefferson from Robert Smith, 11 November 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir
                     
                            Nov. 11. 1806
                        
                        I find that the Gunboats cannot be sent to New-orleans at this time consistently with the appropriations of
                            the law of the last session of Congress—
                  Respectfy
                        
                            Rt Smith
                     
                        
                    